GOLDTHWAITE, J.
— There is no subject of such unmixed difficulty, at this day, as to determine what is, and what is not, a fixture to the freehold, if reference is had to the older decisions upon the questions connected therewith; or in ascertaining to whom it belongs as between vendor and vendee, heir and executor, landlord and tenant, mortgagor and mortgagee, and debtor and creditor; to say nothing of partition between joint tenants, coparceners, and tenants in common, and the rights of tenants in dower, and by courtesy. The entire subject, in its different ramifications, is examined in Elwes v. Maw, 3 East. 38; Walker v. Sherman, 20 Wendell, 636; and Powell v. Munson and Bromfield Manufacturing Co. 3 Mason, 459; where all the cases, ancient and modern, as well as English and American are cited, and in the New York case *450examined and collated. It appears also, that in Fairis v. Walker, 1 Bailey, 540, the highest Court of South Carolina held, in a suit by the vendor of land against his vendee, for the conversion of a cotton gin, that it passed to the latter by the sale and conveyance of the plantation as a fixture. This case is not before us, so that we are unable to ascertain the precise grounds for the decision; but we entertain no doubt, that such terms of expression may be used in the conveyance of lands, as would require the construction that such and similar articles should pass by the deed. Thusin Farrar v. Stackpole, 6 Green. 154, it was held that a mill dam passed to the vendee, upon the conveyance of a saw mill; and in Lushington v. Sewell, 1 Sim. 435, the Vice Chancellor seemed to consider that the devise of a West India plantation, as such, would carry the slaves and stock with it, as being intended by the devisor.
In the present case, the conveyance is an ordinary trust deed, whereby lands, slaves, stock, and farming utensils, are conveyed to a trustee, in trust, to be sold for the purpose of paying debts, &c., and there are no expressions used in the deed to authorize us to suppose the lands were conveyed as a cotton plantation, or was to be sold by the trustee, as such; so that no inference can arise as in the case of a grant of a saw mill that the mill dam passed.
But, in our opinion, the question as to this gin being a fixture, does not arise. In the many inventions which have sprung up in modem times, none are more calculated to require an application of new rules, than all those machines, which, though impelled by a stationary motive power, are themselves portable, and of equal use every where. Of this description are cotton gins, carding machines, power looms, spinning jennies, corn mills, cob and crushing machines, etc., etc. To apply to these articles the same rules which formerly obtained, and which doubtless would obtain now, in relation to stationary grain mills, stationary steam engines, or saw mills, would seem to be absurd. How can we suppose dower in a cotton gin, or a tenancy by courtesy in a cob machine ? We think that none of these machines are entitled to be considered as fixtures ; but, that in all cases, they are personal chattels, which do not ordinarily pass by a conveyance of the ground on which they stand. Doubtless, the stationary machinery by *451which they are impelled, is governed by other rules. See McDaniel v. Moody, 3 Stewart, 314; 3 Mason, 419.
In this view the charge of the Circuit Court cannot be sustained. . The judgment is therefore reversed, and the cause remanded.